DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on December 2, 2021.
The application has been amended as follows: 
In the claims:
Claim 13 line 1, after wherein delete “the” and insert –a--.
Claim 14 line 1, after wherein delete “the” and insert –a--.
Claim 16 line 3, after bringing delete “the” and insert –a--.
Clam 16 line 7, after bringing delete “the” and insert –a--.

Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a process for producing acetic acid comprising an absorption step for reaction offgases.  In the process at least a portion of offgases formed in an acetic acid 
None of the prior art of record teaches of fairly suggest a process comprising the use of an organic acid having a higher boiling point as compared with acetic acid as the absorbent in the absorption column to absorb the iodine compound, and achieve separation into a gas component having a lower iodine compound concentration than the off gas and a solution containing the absorbent and the iodine compounds, as set out in the claims.
Hosono et al. (US 7,473,800) discloses a process for manufacturing acetic acid by carbonylating methanol with carbon monoxide by way of a heterogeneous catalyst.  (abstract).  According to Hosono, manufacturing acetic acid, off gas is drawn out in each of the steps of the process including the reaction step and the Subsequent steps of separation and refinement. The drawn out off gas contains not only methane and hydrogen that are produced as a result of reaction and unreacted carbon monoxide but also methyl iodide that is a promotor, acetic acid that is used as reaction raw material and reaction solvent and other gasified substances such as methyl acetate.  Hosono teaches that a gas absorption operation is generally employed to collect the useful substances from the off gas and the produced acetic acid or the raw material methanol is partly used as absorbent liquid for the gas absorption operation. Further, discussing 
However, Hosono does not teach that the fed offgas is brought into contact with an absorbent in an absorption column to allow the absorbent to absorb an iodine compound from the offgas; where the absorbent includes an organic acid having a higher boiling point as compared with acetic acid; and achieves separation into a gas component having a lower iodine compound concentration than the off gas and a solution containing the absorbent and the iodine compounds
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2020/0140366 (Masakiko).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622